SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 COLLECTORS UNIVERSE, INC. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: October26, 2016 Dear Fellow Stockholders: We are pleased to invite you to attend the 2016Annual Meeting of Stockholders of Collectors Universe, Inc., which will be held on Tuesday, December6, 2016 at 10:00 A.M., Pacific Time, at our principal offices, which are located at 1921 E.Alton Avenue, Santa Ana, California 92705. We have elected to provide our stockholders with access to our proxy materials and to our Annual Report to Stockholders for our fiscal year ended June30, 2016 (the “2016 Annual Report”) over the Internet under the Securities and Exchange Commission’s rules. These rules allow us to make our stockholders aware of the availability of our proxy materials by sending a Notice of Internet Availability of Proxy Materials, which provides instructions for how stockholders may access the full set of proxy materials and our 2016 Annual Report through the Internet or by requesting that printed proxy materials be delivered to them by mail. We believe that this process will enable us to provide our stockholders with the proxy materials they need to make informed decisions, while lowering the costs of printing and delivering those materials and, at the same time, significantly reducing the environmental impact of our Annual Meeting. Your vote is important . Whether or not you plan to attend the Annual Meeting, we hope you will vote as soon as possible using one of the voting methods described in the Notice of Internet Availability of Proxy Materials. You will be able to vote your shares over the Internet, by telephone or, if you request that printed proxy materials be mailed to you, by completing and returning, by mail, a proxy or voting instruction card. Please review the instructions with respect to your voting options described in the Notice of Internet Availability of Proxy Materials that you receive by mail as well as in the accompanying Proxy Statement. At the time you vote your shares, please also let us know if you plan to attend our Annual Meeting in person, by indicating your plans, when prompted, if you are voting on the Internet or by telephone, or if you requested to have printed proxy materials mailed to you, by marking the appropriate box on the enclosed proxy or voting instruction card. Thank you for your ongoing support. We look forward to seeing you at our Annual Meeting. Sincerely, /s/ Robert G. Deuster Robert G. Deuster Chief Executive Officer COLLECTORS UNIVERSE, INC. 1921 E. Alton Avenue Santa Ana, California 92705 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be Held on Tues day, December 6 , 201 6 To the Stockholders of Collectors Universe, Inc.: The 2016 Annual Meeting of Stockholders of Collectors Universe, Inc. (the “Annual Meeting”) will be held at our principal offices, which are located at 1921 E. Alton Avenue, Santa Ana, California 92705, on Tuesday, December6, 2016, at 10:00 A.M., Pacific Time, for the following purposes: Election of Directors . To elect the following eight nominees to serve as the Company’s directors until our 2017 Annual Meeting of Stockholders and until their successors are elected and have qualified to serve: A. Clinton Allen Joseph R. Martin Robert G. Deuster A. J. “Bert” Moyer Deborah A. Farrington Van D. Simmons David G. Hall Bruce A. Stevens Advisory Vote on the Compensation of our Named Executive Officers in Fiscal Year 201 6 . To approve, by a non-binding advisory vote, the compensation of the Company’s named executive officers for the fiscal year ended June30, 2016 (“fiscal 2016”); and Ratification of the Appointment of our Independent Registered Public Accounting Firm . To ratify the appointment of Grant Thornton LLP as our independent registered public accounting firm for the fiscal year ending June 30, 2017. Other Business . To transact such other business as may properly come before the Annual Meeting or any adjournment or postponement thereof. Our Board of Directors recommends that you vote “
